TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00259-CR






Ex parte Rhonda Lee Glover






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 3041561, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Rhonda Lee Glover appeals from a habeas corpus order regarding bail.  Appellant’s
retained attorney, Mr. Joe James Sawyer, did not respond to this Court’s notice that the reporter’s
record was overdue, and he did not respond to the subsequent notice that his brief is overdue.
The appeal is abated.  The district court is ordered to conduct a hearing to determine
whether appellant desires to prosecute this appeal, whether appellant is indigent, and, if she is not
indigent, whether retained counsel has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court
shall make appropriate findings and recommendations.  See rule 38.8(b)(4).  A record from this
hearing, including copies of all findings and orders and a transcription of the court reporter’s notes,
shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than October
21, 2005.  Rule 38.8(b)(3).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   September 28, 2005
Do Not Publish